Foster A. Glass OSB No 751334
Law Office of Foster Glass
3230 NW Prairie Place, Bend OR 97703
T: 541-317-0703 ● F: 541-317-0736
Email: fosterg@bendcable.com



                          UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF OREGON


In re                         )
Jennifer R. Ramos             )             Case no. 18-33749-pcm7
                              )
                              )             MOTION TO CONTINUE/RESCHEDULE 341
      Debtor                  )             MEETING OF CREDITORS
______________________________)

       Debtor, through her attorney, Foster Glass, moves the Court for an Order

Continuing/Reschedule the 341 Meeting of Creditors currently scheduled for 1/16/2019 at 10:30

a.m. for the following reasons:

(a)    Debtor resides in Panzer, Germany with her husband who is a civilian contractor for the

       US Army. (There is a nine hour time difference between PST and German time).

(b)    The Trustee wants to administer the case.

(c)    Creditor Pennymac has raised concerns as to whether Debtor can provide sworn

       testimony under German law or code.

       Debtor has contacted an attorney in Germany who confirms there is no German law or




                      Case 18-33749-pcm7        Doc 24    Filed 01/13/19
code preventing her from providing sworn telephonic testimony. See the following, a copy of an

emailed letter responding to that question and confirming there is no impediment to Debtor

providing sworn telephonic testimony:

                                                  ***

From: "Matlock, John Farrow CIV USARMY 21 TSC (US)" <john.f.matlock.civ@mail.mil>
Date: 10. January 2019 at 16:34:03 CET
To: "gregltkd@gmail.com" <gregltkd@gmail.com>
Subject: Legal Question

Mr. Lightfoot,

Both I and my German attorney colleague Herr Werner Sukup can assure you that there is no
prohibition under German law on an American giving testimony over the telephone to a court or
other tribunal in the United States.

Best regards,

John Farrow Matlock
Attorney-Advisor
Stuttgart Law Center
Kelley Barracks
Stuttgart, Germany
Office of the Staff Judge Advocate,
21st Theater Sustainment Command
United States Army
                                                  ***

        Debtor has indicated she is willing to make herself available for a telephonic 341 Meeting

of Creditors and/or deposition with the realization that it is very difficult to find a notary, court

reporter, or attorney available for the swearing process in Germany at night.

DATED: January 13, 2019.

                                                        /s/Foster A. Glass
                                                        Foster A .Glass OSB No. 751334
                                                        Attorney for Debtor

                                                  ###




                       Case 18-33749-pcm7           Doc 24     Filed 01/13/19
                                CERTIFICATE OF SERVICE

      I hereby certify that on the 13th day of January, 2019 I caused to be served the foregoing
Motion to Continue 341 Meeting of Creditors on the following:

Craig G. Russillo
Jessica D. Hill
Schwabe, Williamson & Wyatt, P.C.
1211 SW 5th Ave., Ste 1900
Portland OR 97204
Of attorneys for creditor, Pennymac Corporation


by:    Electronic service through the Court’s e-filing system (ECF).

                                             /s/Foster A. Glass
                                             Foster A. Glass OSB No. 751334
                                             Attorney for Debtor




                      Case 18-33749-pcm7          Doc 24    Filed 01/13/19
